Citation Nr: 0906650	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-33 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for a medial meniscal rupture with degenerative 
changes of the right knee.

2.  Entitlement to an initial disability rating higher than 
10 percent for a rupture of the left biceps tendon.




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from February 2003 to 
February 2004, with over 24 years of prior inactive service.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which granted service connection for a medial meniscal 
rupture of the right knee as well as for a rupture of the 
left biceps tendon.  The RO assigned an initial 10 percent 
rating for each disability.  The Veteran wants higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(when a Veteran timely appeals his initial rating, VA must 
consider whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

In February 2008 the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) to ensure compliance with 
the notice provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq.  In response, 
the AMC sent the Veteran the required notice letter in March 
2008 and has since returned his case to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by X-
ray evidence of arthritis, range of motion from zero degrees 
of extension to 130 degrees of flexion, and no objective 
evidence of recurrent subluxation or lateral instability.  

2.  The Veteran's left arm demonstrates muscle strength of 
3/5, with essentially normal motion of the elbow and forearm.  




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating 
higher than 10 percent for the medial meniscal rupture with 
degenerative changes of the right knee.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).

2.  The criteria are not met for an initial disability rating 
higher than 10 percent for the rupture of the left biceps 
tendon.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.56, 4.71a, Diagnostic Code 5305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate review.  The Board will then address the claims 
on their merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision. 

I.  The Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, the 
provisions of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Veteran is challenging the initial ratings assigned 
following the grant of service connection for disabilities 
involving his right knee and left arm.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91; see also Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007);

A letter satisfying the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to the Veteran 
in June 2004, prior to the initial adjudication of his claim 
in February 2005.  This letter informed the Veteran of the 
evidence required to substantiate his service-connection 
claims, as well as his and VA's respective responsibilities 
in obtaining supporting evidence.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See Dingess, Goodwin, and Dunlap, all supra. 

Even though the June 2004 letter constituted legally 
sufficient notice under Dingess, the Board remanded the case 
in February 2008 to provide the Veteran additional notice 
concerning his claims concerning the propriety of the initial 
10-percent ratings assigned for his right knee and left arm 
disabilities.  The AMC issued a March 2008 letter which 
addressed both the disability-rating and potential effective-
date elements for both disabilities on appeal.  Thus, there 
has been full compliance with the February 2008 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding "that a 
remand by this Court or the Board confers on the Veteran or 
other claimant, as a matter of law, a right to compliance 
with the remand orders.").

The Board also notes that the Veteran has not submitted any 
additional evidence in response to the March 2008 notice 
letter.  Therefore, the RO was not required to issue another 
SSOC.  The Court has held that the absence of another SSOC 
after the most recent notice is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  Cf. Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The has RO obtained 
all relevant medical records identified by the Veteran and 
his representative.  The Veteran was also afforded a VA 
examination in January 2005 to determine the nature and 
severity of his service-connected right knee and left arm 
disabilities.  The Board is satisfied that this examination 
report is adequate for rating purpose.  See, e.g., Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  In light of this development, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

II.  Right Knee Disability

The Veteran injured his right knee during a march in July 
2003, while on active duty.  An MRI showed degenerative 
changes in the meniscal area and a possible meniscal rupture.  
As a result, the RO granted service connection and assigned a 
10 percent rating for a right knee sprain, medial meniscal 
rupture, effective retroactively from February 2004.  The 
Veteran appealed that decision with respect to the 10 percent 
rating. 

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The RO has rated the Veteran's right knee disability under 
the diagnostic codes pertaining to instability of the knee.  
As will be discussed below, however, the Board notes that the 
diagnostic code pertaining to instability does not apply 
since there is no objective evidence of instability involving 
the right knee.  Instead, the Board also notes that the code 
provisions pertaining to range of motion of the knee are the 
more appropriate criteria, since radiographs show 
degenerative changes of the right knee.  See 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5003.  Degenerative changes are 
evaluated, generally, on the basis of limitation of motion in 
the joint caused by the degenerative changes.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulation defines normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an initial disability rating higher than 10 
percent for the Veteran's right knee disability.  In 
particular, a January 2005 VA examination report shows that 
the Veteran's right knee demonstrated motion from zero 
degrees of extension to 130 degrees of flexion.  These 
findings do not even meet the criteria for a compensable 
rating under DC 5260 or DC 5261.  However, a 10 percent 
disability rating is warranted based on the Veteran's 
complaints of pain as well as X-ray evidence of degenerative 
changes of the right knee.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991) (holding that a painful major joint or 
group of joints affected by degenerative arthritis, where the 
arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion).  Simply stated, the Veteran pain is the basis for 
the 10 percent rating.  Nevertheless, in light of the fact 
that the Veteran's right knee has noncompensable range of 
motion, with only a 10 degree loss of flexion, there is 
simply no basis to assign a disability rating in excess of 
10 percent.  

For these reasons, the Board also finds that a disability 
rating in excess of 10 percent is not warranted on the basis 
of functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R.      §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  Since the 10 percent rating 
has been assigned based solely on the Veteran's complaints of 
pain, a higher rating is not appropriate under these 
provisions.  


In any event, the January 2005 VA examination report notes 
that pain was only present during the last 20 degrees of 
flexion, thereby showing pain-free motion from zero to 110 
degrees.  As such, a disability rating higher 10 percent is 
not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.

In reaching this decision, the Board also notes that separate 
ratings are not warranted under DC 5260 and DC 5261, since 
his right knee has full extension to zero degrees.  See 
VAOPGCPREC 9-2004 (September 17, 2004).  

A separate rating also is unavailable on the basis of 
subluxation or lateral instability of the right knee.  The 
Board notes that where a Veteran has a knee disability 
involving both instability and arthritis, separate ratings 
may be assigned under DCs 5003 and 5257.  VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 
(1997).  See, too, VAOPGCPREC 9- 98 (August 14, 1998).

UnderDC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R.  § 4.71a, DC 
5257 (2007).

The January 2005 VA examination report notes that both 
anterior and posterior cruciate ligament testing was 
negative, thereby precluding a findings of even slight 
recurrent subluxation or lateral instability.  In short, 
there is simply no basis to assign a separate rating based on 
subluxation or lateral instability of the right knee.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating in excess of 10 percent for the Veteran's 
medial meniscal rupture with degenerative changes of the 
right knee.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  But as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. § 
5107(b).  Hence, the appeal is denied.



III.  Left Arm Disability

The Veteran's left biceps ruptured as a result of lifting 
heavy equipment while on active duty.  Consequently, the 
February 2005 rating decision granted service connection and 
assigned a 10 percent rating for residuals of a left biceps 
tendon rupture, effective from February 5, 2004.  The Veteran 
appealed that decision with respect to the 10 percent rating.  
See Fenderson, supra.  

The Veteran's left biceps tendon rupture has been rated by 
analogy under DC 5305, since it involves muscle group V.  See 
38 C.F.R. § 4.20, 4.27.  Muscle group V is defined as 
including the flexor muscles of the elbow, including the 
biceps, brachialis, and brachioradialis.  The function of 
these muscle groups is listed as elbow supination (long head 
of biceps as stabilizer of the shoulder joint), and flexion 
of the elbow.  Where the muscle injury affects a dominant 
extremity, as in this case, DC 5303 provides for the 
assignment of a 10 percent rating with respect to a 
"moderate" impairment, a 30 percent rating for a "moderately-
severe" injury, and a maximum 40 percent rating for a 
"severe" injury to the dominant arm.  See 38 C.F.R. § 4.73, 
DC 5305.  The terms "moderate," "moderately-severe," and 
"severe" will be described below.

The criteria for rating muscle injuries are set forth in 38 
C.F.R. § 4.56.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56(c), (d).  
For purpose of the present case, the criteria of moderate, 
moderately severe, and severe are pertinent.  Under the 
rating criteria:

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of inservice treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(d)(2).

The objective findings for a moderate disability include 
entrance and, if present, exit scars which are linear or 
relatively small, and so situated as to indicate a relatively 
short track of the missile through the muscle tissue; signs 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id. 

A moderately-severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  38 C.F.R. § 4.56(d)(3).

The objective findings of a moderately-severe disability are 
entrance and, if present, exit scars which are so situated as 
to indicate a track of a missile through one or more muscle 
groups.  There are indications on palpation of loss of deep 
fascia, or loss of muscle substance or loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
impairment.  Id.

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and cicatrization.  The history and 
complaints are similar to the criteria set forth for a 
moderately-severe level, in an aggravated form.  38 C.F.R. § 
4.56(d)(4).

The objective findings of a severe disability include 
extensive ragged, depressed and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile.  The following, if present, are also 
signs of severe muscle damage: (a) x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; (b) adhesions of 
scar to one of the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle; (c) diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

Since the Veteran's left arm disability did not involve a 
bullet or shell fragment wound injury, much of the symptoms 
listed under the above criteria are not applicable - such as 
a scar or a through-and-through muscle wound.  Nevertheless, 
rating the Veteran's disability by analogy to these criteria 
does not show that it is consistent with a moderately-severe 
muscle injury as required for a disability rating higher than 
10 percent.  In this regard, findings contained in the 
January 2005 VA examination report show only a slight or 
moderate muscle injury involving the Veteran's left biceps. 

This report shows only a slight or moderate decrease in 
muscle strength of the left arm and essentially full range of 
motion of the left elbow and forearm.  For instance, muscle 
strength testing of the left biceps showed strength of 3/5, 
with tenderness of the bicipital tendon area on palpation.  
This equates to only a slight or moderate decrease in muscle 
strength, thereby providing evidence against the claim.  
Also significant is that range-of-motion testing revealed 
left elbow flexion of 140 degrees, left forearm pronation of 
80 degrees, and left forearm supination of 85 degrees.  These 
findings reflect only a 5-degree loss of full flexion with 
completely normal pronation and supination.  See 38 C.F.R. § 
4.71, Plate I (showing normal range of motion of the elbow is 
from zero degrees of extension to 145 degrees of flexion; 
normal forearm pronation is from zero to 80 degrees, and 
normal forearm supination is from zero to 85 degrees).  In 
light of these findings, a moderately-severe muscle injury 
involving the Veteran's left arm has not been shown. 

The Board also finds that a disability rating higher than 10 
percent is not warranted under any other potentially 
applicable code provision.  The Board notes that a 20 percent 
rating is available if flexion of the forearms is limited to 
90 degrees or if extension of the forearm is limited to 75 
degrees.  38 C.F.R. § 4.71a, DC 5206, 5207 (2007).  But since 
the Veteran's left forearm has motion from zero degrees of 
extension to 140 degrees of flexion, a compensable rating in 
not warranted under DC 5206 or DC 5207, even when considering 
the Veteran's complaints of pain.  See 38 C.F.R. § 4.40, 4.45 
see also DeLuca, 8 Vet. App. at 204-08.  Indeed, the January 
2005 VA examination report notes that the Veteran had pain-
free motion from zero to 120 degrees of flexion.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating higher than 10 percent for the Veteran's 
residuals of a left biceps tendon rupture.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  Accordingly, the appeal is denied.


ORDER

An initial disability rating higher than 10 percent for the 
medial meniscal rupture with degenerative changes of the 
right knee is denied. 

An initial disability rating higher than 10 percent for the 
residuals of the left biceps tendon rupture is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


